DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by , Xie et al (Chinese Pub. No. CN 108885371, English machine translation attached).
Regarding Claim 1, Xie discloses, at least in figure 12 A backlight (abstract) module (see fig. 5 ), comprising: a back frame (20, pg. 5, line 2, fig.12) comprising a light source (30, pg. 5, line 2) lateral side (201 points to it) for disposing a lateral light source (30), and a confining lateral side (dotted line on short side at bottom of fig. 12); and the light source lateral side and the confining lateral side surrounding to form an accommodating chamber (see fig. 12); a light guide plate (10, pg. 5, line 1) disposed in the accommodating chamber, and a light incident surface (at top dotted line) of the light guide plate (10) corresponding to the light source lateral side (201, they oppose each other, as they do in applicants’ fig. 5); the lateral light source (30) disposed between the 
Regarding Claim 2, Xie discloses in figure 12: wherein a width of the backlight concave sections is 1 % to 50% of a width of the back frame (20)(it is less than half).  
Regarding Claim 7, Xie discloses in figure 12: wherein the back frame (20) comprises a plastic frame.(abstract).  
Regarding Claim 8, Xie discloses in figure 12: wherein at least two of the backlight concave sections (C2 points to one of 3) separate the light source lateral side into at least 22three bulge sections (fig. 12), and the lateral light source comprises a light source module (30) located on the bulge sections.  
Regarding Claims 9-10, Xie discloses in fig. 12: wherein a third included angle formed between a light-exiting direction of a light source which is close to a region of the backlight concave sections in the light source module and the light incident surface of the light guide plate is a sharp angle (draw a line perpendicular to the light emitting surface (top dotted line) thru a light source (30) closest to the opening and the angle would less than 45 degrees (claim 10) and sharp (claim 9).  
------------------------------------------------------------------------------------------------
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (371) in view of Jiang (TW2011/22575, English machine translation attached).
Regarding Claim 3, Xie fails to disclose: wherein a plurality of protruding sections are disposed on an edge of the light guide plate close to the backlight concave sections, and a location where the protruding sections disposed corresponds to the backlight concave sections.  
Jiang teaches, at least in fig. 2A, a backlight frame (203, pg. 3, 2nd paragraph, line 7) with concavities 223a and 223b points to them which correspond to protrusions (206) on light guide plate (218) to keep the light guide from moving in the frame.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide protrusions on the light guide plate of Xie that match the concavities of the back frame of Xie, to prevent the light guide from moving in the frame. 
Regarding Claim 4, Xie, as modified by Jiang, fail to disclose: wherein the protruding sections comprise an edge, and a first oblique surface and a second oblique surface which are connected to two ends of the edge; a first included angle formed between the first oblique surface and the light incident surface of the light guide plate is a non-sharp angle; a second included angle formed between the second oblique surface and the light incident surface of the light guide plate is a non-sharp angle.  
However, It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the claimed shapes of the protrusions of Xie, as modified by Jiang, to fix the light guide plate in the back frame of Xie, since it is considered that the particular claimed configuration is just one of 
Regarding Claim 5, Xie fails to disclose: wherein the edge of the protruding sections is a straight-line shape or a circular shape.  
Jiang teaches in figure 2A, wherein the edge of the protruding sections (of the light guide plate 218) is a straight-line shape
Motivation in claim 4.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (371) in view of Jiang (575) and further in view of Chang et al (US PG Pub. No. 2014/0119056.
Regarding Claim 6, Xie and Jiang fail to teach: wherein a plurality of grid dots are disposed on the light guide plate, a density of the grid dots in a region where the protruding sections correspond to is greater than other region. 
However, it is well known in the prior art that placing grid dots on a surface of a light guide plate can aid in providing a more homogeneous extraction of light from the light guide (see Chang paragraph [0005]). 
Furthermore, applicant has not shown in the specification how placing such a pattern of grid dots on the light guide surface produces any novel or unexpected results or solves any known problem.
 Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a pattern of grid dots on a .
-----------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 11, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 11, and specifically comprising the limitation of “the panel concave sections corresponding to the backlight concave sections of the backlight module ” including the remaining limitations.
	Claims 12-20 are allowable, at least, because of their dependencies on claim 11.
	

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879